Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	EXAMINER'S AMENDMENT

	An examiner Amendment to the record appears below.  Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 C.F.R 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

	Authorization for this Examiner's Amendment was given in a telephone interview with Mr. Arvind Reddy (Registration No. 63,007) on April 15, 2021.


Please amend the claims as follows:

	1.	(Currently Amended) A system comprising:
a client device comprising a processor and a memory; and
an application executable by the client device, the application causing the client device to at least:
obtain data from an identifying device associated with a conferencing device, the identifying device associated with an identifier located in proximity to , wherein the identifying device comprises a near-field communication (NFC) tag and the application obtains data from the identifying device by initiating an NFC session between the client device and the NFC tag;
extract the identifier associated with the conferencing device from the data;
identify a user associated with the client device;
identify a calendar associated with a user account of the user;
determine whether a calendar event at a present time is associated with the calendar associated with the user account; and
link the conferencing device with the calendar event.

	2.	(Original) The system of claim 1, wherein the application creates the calendar event in response to determining that the calendar event at the present time is not associated with the calendar associated with the user account. 


3.	(Original) The system of claim 1, wherein the application links the conferencing device with the calendar event by causing the client device to at least:
identify a conferencing service identifier within the calendar event, the conferencing service identifier comprising at least one of: a dial-in number or a uniform resource locator (URL) associated with a conferencing service event;
cause the conferencing device to be linked to the conferencing service event.

4 .	(Original) The system of claim 1, wherein the application causes the conferencing device to be linked to the conferencing service event by causing the conferencing service to initiate a voice session with the conferencing device.  

5.	(Original) The system of claim 1, wherein the application causes the client device to create a conferencing service event within a conferencing service and link the conferencing device to the conferencing service event. 

6.	(Amended) The system of claim 1, wherein the application causes the client device to link the conferencing device to the conferencing service event by at least:
identify a phone number associated with the conferencing device from the data obtained from the identifying device; and
causing the conferencing service to initiate a call to the phone number on behalf of the conferencing service event.

7.	(Cancelled) 

8.	(Currently Amended) A method comprising:
obtaining data from an identifying device associated with a conferencing device, the identifying device associated with an identifier located in proximity to or on the conferencing device, wherein the identifying device comprises a near-field communication (NFC) tag and the application obtains data from the identifying device by initiating an NFC session between the client device and the NFC tag;

identifying a user associated with the client device;
identifying a calendar associated with a user account of the user;
determining whether a calendar event at a present time is associated with the calendar associated with the user account; and
linking the conferencing device with the calendar event.

9.	(Original) The method of claim 8, further comprising creating the calendar event in response to determining that the calendar event at the present time is not associated with the calendar associated with the user account.

10.	(Original) The method of claim 8, wherein linking the conferencing device with the calendar event further comprises:
identifying a conferencing service identifier within the calendar event, the conferencing service identifier comprising at least one of: a dial-in number or a uniform resource locator (URL) associated with a conferencing service event;
cause the conferencing device to be linked to the conferencing service event.

11.	(Original) The method of claim 8, further comprising causing the conferencing device to be linked to the conferencing service event by causing the conferencing service to initiate a voice session with the conferencing device.  

12.	(Original) The method of claim 8, further comprising 

linking the conferencing device to the conferencing service event.

13.	(Original) The method of claim 12, wherein linking the conferencing device to the conferencing service event further comprises:
identify a phone number associated with the conferencing device from the data obtained from the identifying device; and
causing the conferencing service to initiate a call to the phone number on behalf of the conferencing service event.  

14.	(Cancelled) 

	15.	(Currently Amended) A non-transitory computer-readable medium comprising machine-readable instructions, wherein when executed by a processor of a client device, the machine-readable instructions cause the client device to at least:
obtain data from an identifying device associated with a conferencing device, the identifying device associated with an identifier located in proximity to or on the conferencing device, wherein the identifying device comprises a near-field communication (NFC) tag and the application obtains data from the identifying device by initiating an NFC session between the client device and the NFC tag;
extract the identifier associated with the conferencing device from the data;
identify a user associated with the client device;
identify a calendar associated with a user account of the user;

link the conferencing device with the calendar event.

	16.	(Original) The non-transitory computer-readable medium of claim 15, wherein the instructions create the calendar event in response to determining that the calendar event at the present time is not associated with the calendar associated with the user account. 

17.	(Original) The non-transitory computer-readable medium of claim 15, wherein the instructions link the conferencing device with the calendar event by causing the client device to at least:
identify a conferencing service identifier within the calendar event, the conferencing service identifier comprising at least one of: a dial-in number or a uniform resource locator (URL) associated with a conferencing service event;
cause the conferencing device to be linked to the conferencing service event.

18.	(Original) The non-transitory computer-readable medium of claim 17, wherein the instructions cause the conferencing device to be linked to the conferencing service event by causing the conferencing service to initiate a voice session with the conferencing device.  

19.	(Original) The non-transitory computer-readable medium of claim 15, wherein the instructions cause the client device to create a conferencing service event 

20.	(Cancelled).


The closest prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Video conferencing System U.S. Patent 2021/0051036, Atkins et al, discloses a method for selecting source content data from peripheral devices that are positioned in environment, involves transmitting content data of key participant from specific peripheral device to remote video conferencing location.

SYSTEM AND METHOD FOR DYNAMICALLY EXPANDING CONFERENCING CAPABILITIES AND FACILITATING ON DEMAND TRANSACTIONS WITHIN SOCIAL NETWORK ENVIRONMENTS U.S. Patent Pub. No. 2021/0044645, Jayaweera, discloses a method for dynamically expanding conferring capabilities and facilitating on demand 

Multi-enterprise Video conference U.S. Patent Pub. No. 2013/0162753, Hendrickson et al. discloses a method for providing multi-enterprise video conference service using client device by a video communication system. Uses include but are not limited to desktop computer, radiotelephone, personal communications system (PCS) terminal such as cellular radiotelephone, personal digital assistant (PDA) such as radiotelephone, a pager and Internet/intranet, laptop computer, tablet computer, camera, personal gaming system and smart phone.


REASONS FOR ALLOWANCE

	 The following is an examiner's statement of reasons for allowance: 
Claims 1-6, 8-13 and 15-19 are allowable over the prior art of record because none of the prior art of record teaches nor fairly suggests all the limitations recited in the claims.  Specifically, none of the prior art of record teaches or suggests “ obtain data from an identifying device associated with a conferencing device, the identifying device associated with an identifier located in proximity to or on the conferencing device, wherein the identifying device comprises a near-field communication (NFC) tag and the application obtains data from the identifying device by initiating an NFC session between the client device and the NFC tag;
extract the identifier associated with the conferencing device from the data;
identify a user associated with the client device; identify a calendar associated with a user account of the user; determine whether a calendar event at a present time is associated with the calendar associated with the user account; and link the conferencing device with the calendar event”. These limitations, taken in context of the entire claims are allowable over prior art of record. 


	Any comments considered necessary by applicant must be submitted no later that the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARGON N NANO whose telephone number is (571)272-4007.  The examiner can normally be reached on 7:30 AM-3:30 PM. M.S.T..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571 272 3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARGON N NANO/           Primary Examiner, Art Unit 2457